Citation Nr: 0409161	
Decision Date: 04/08/04    Archive Date: 04/16/04	

DOCKET NO.  02-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for hypertensive heart 
disease with glomerulonephritis, status post renal transplant 
and arteriosclerosis and anemia, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel






INTRODUCTION

The veteran had active military service from July 1952 to 
April 1956.  

This matter arises from a January 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In August 2001 the RO issued a VCAA notice letter to the 
veteran in connection with claim of entitlement an increased 
evaluation for his cardiovascular-renal disease which is only 
marginally compliant with Quartuccio, supra., and of course 
does not address the intertwined issues considered in the 
current remand.

In September 2002, the veteran submitted a statement from a 
VA nephrologist that raised the issue of his entitlement to a 
total compensation rating based upon individual 
unemployability (TDIU).  Similarly, during a VA physical 
examination conducted by a private physician in October 2001, 
a diagnosis of impotency secondary to myocardial infarction 
was diagnosed.  These issues are pertinent to the prepared 
and certified issue on appeal.

The CAVC has held that when a determination on one issue 
could have a significant impact upon the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Evidence submitted by the veteran subsequent to certification 
of this appeal to the Board consists, in part, of a statement 
from his VA attending nephrologist.  In that statement, the 
nephrologist notes a number of disorders related to the 
service-connected disability.  He also indicates that he has 
been the veteran's nephrologist and internist during the six-
year period prior to August 3, 2002.  He further indicates 
that he has additional information that reflects on the 
chronicity of the veteran's symptomatology, physical 
findings, and laboratory results.  

The Board believes that an attempt should be made to obtain 
copies of all of that physician's records pertaining to the 
veteran's treatment prior to further appellate consideration.  

The aforementioned statement by the veteran's VA attending 
nephrologist also refers to symptomatology that is not 
reflected in the most recent VA examination conducted in 
October 2001.  The latter was conducted more than two years 
ago.  

The question arises as to whether findings contained in that 
examination report accurately reflect the current severity of 
symptomatology associated with the disability at issue.  As 
such, the Board believes that further examination of the 
veteran should be conducted prior to final appellate 
disposition to ensure the adequacy of the record.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his cervical spine 
disability since February 2003.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  In particular, all 
records regarding the veteran's treatment 
by his VA attending nephrologist, Dr. Kai 
Lau, should be obtained and associated 
with the appellate record.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).


5.  The VBA AMC should arrange for a VA 
special cardiovascular-renal disease 
examination by an appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of service-connected hypertensive heart 
disease with glomerulonephritis, status 
post renal transplant and 
arteriosclerosis and anemia, and whether 
impotency and any other disorders have 
resulted therefrom, and whether overall 
secondary disability has rendered the 
veteran individually unemployable for VA 
compensation purposes.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

It is requested that the examiner(s) 
address the following medical issues:

(1) Is it at least as likely as not that 
impotency and/or any other disorders 
found on examination is/are causally 
related to the service-connected 
cardiovascular-renal disability?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
cardiovascular-renal disability 
aggravates any impotency and/or other 
disorders found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any impotency 
and/or other disorders found on 
examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
cardiovascular-renal disability based on 
medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired impotency and/or 
other disorders found on examination 
is/are proximately due to the service-
connected cardiovascular-renal 
disability.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  



In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to an increased evaluation 
for the service-connected cardiovascular-
renal disability.  

The VBA should also adjudicate the claim 
of entitlement to secondary service 
connection for impotency and other 
disorders found on examination, and a 
TDIU.  In so doing the VBA AMC must 
document its consideration of the 
applicability of 38 C.F.R. § 3.310(a) 
(2003), and Allen v. Brown, 7 Vet. 
App. 439 (1995) with respect to the 
claims of secondary service connection.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, increased evaluation, and 
TDIU, may result in their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

